UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7155



CHRISTOPHER STEVEN SPENCE,

                                             Petitioner - Appellant,

          versus


RUTH YANCEY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cv-03478-HFF)


Submitted:   March 23, 2007                 Decided:   April 10, 2007


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Steven Spence, Appellant Pro Se.  Barbara Murcier
Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Steven Spence, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Spence v. Yancey, No. 6:05-cv-03478-HFF (D.S.C.

June 14, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -